Citation Nr: 1038931	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  05-07 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Service connection for diabetes mellitus, type 2 (diabetes).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from November 1985 to February 
1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The Board remanded this matter in February 
2009.     


FINDING OF FACT

The Veteran's diabetes is not related to service.  


CONCLUSION OF LAW

Diabetes was not incurred in or aggravated by active service, nor 
may it be presumed related to service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim on appeal has been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claim, and 
whether the claim has been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id. 

VA provided a notification letter to the Veteran in June 2004.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In this letter, VA 
informed the Veteran of the evidence needed to substantiate her 
claim.  VA advised the Veteran of the respective duties of the VA 
and of the Veteran in obtaining evidence needed to substantiate 
her claim.  VA requested from the Veteran relevant evidence, or 
information regarding evidence which VA should obtain.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 
23353 (the requirement of requesting that the claimant provide 
any evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during the 
course of this appeal, and this change eliminates the fourth 
element of notice as required under Pelegrini).  And VA provided 
the notification letter to the Veteran prior to the August 2004 
rating decision on appeal here.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  VA 
did not notify the Veteran regarding disability ratings and 
effective dates for the award of VA benefits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  
Nevertheless, the Board finds that any presumed prejudice 
incurred by the Veteran as a result of the untimely notice has 
been rebutted by the record, and that proceeding with a final 
decision is appropriate here.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  The 
Veteran's claim will be denied.  No disability rating or 
effective date will be assigned in this matter, therefore.  As 
such, the incomplete notice has been nonprejudicial error.  

The VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A.  

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has been 
satisfied.  VA afforded the Veteran the opportunity to appear 
before one or more hearings to voice her contentions.  VA 
obtained medical records relevant to this appeal.  And VA 
provided the Veteran with compensation examination for her claim.  
See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding her claim here.  

II.  The Merits of the Claim to Service Connection

The Veteran claims that she incurred diabetes during active 
service.  In the August 2004 rating decision on appeal, the RO 
denied her claim.  For the reasons set forth below, the Board 
agrees with that decision.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a 
Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 (West 
2002); 38 C.F.R. § 3.303(a) (2010).  

Generally, to establish service connection for a disability, a 
claimant must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Board notes that certain disorders, such as diabetes 
mellitus, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010).

In this matter, the record demonstrates that the Veteran has 
diabetes.  In an August 2004 VA compensation examination report, 
the Veteran is diagnosed with diabetes mellitus, type 2.  Private 
and VA treatment records support this diagnosis, moreover.  As no 
medical evidence of record counters this diagnosis, the first 
element of Pond is established here.  

But, the Board finds the second and third elements of Pond 
unestablished here.  As to the second element of Pond, the record 
indicates that the Veteran did not have diabetes during service, 
or within one year of service.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Though one service treatment record - dated in September 
1995 - indicates elevated blood sugar, her service treatment 
records are negative for diabetes.  And her August 1997 
separation reports of medical history and examination are 
negative for diabetes.  Indeed, the earliest medical evidence of 
the Veteran's diabetes is noted in private April 2003 medical 
records, dated over 5 years following active service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a claim 
of service connection).  And the Board notes that the Veteran did 
not file a claim for service connection for diabetes until May 
2004, over 6 years following service.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).        

As to the third element of Pond, there is no medical nexus 
evidence of record relating the Veteran's diabetes to her 
military service.  Rather, in the only opinion of record 
addressing the issue of medical nexus, the August 2004 VA 
examiner found service likely unrelated to diabetes.  In his 
analysis, the examiner noted the Veteran's elevated blood sugar 
level in September 1995.  But he also noted that the Veteran had 
normal blood sugar readings prior to 1995, and after 1995.  The 
examiner noted the earliest post-service elevated blood sugar 
reading in November 2002.  The examiner stated that, "[a]ll 
other chemistry surveys prior to that, going as far back as 1998, 
were all negative for any increased sugars, and they were all 
quite normal."  In closing his report, the examiner noted the 
Veteran's initial diabetes diagnosis in April 2003.  

The Board notes that it has closely reviewed the Veteran's 
statements that she had diabetes during service, and has had 
diabetes since service.  The Board notes that lay testimony is 
competent to establish the presence of observable symptomatology.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But laypersons are 
generally not capable of opining on matters requiring medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (laypersons without medical expertise or training are not 
competent to offer medical evidence on matters involving 
diagnosis and etiology).  As such, the Veteran's statements are 
of limited probative value here.  She is not competent to offer 
evidence regarding when she had diabetes, and whether diabetes 
relates to service.  These are medical questions.  Ultimately, a 
lay statement, however sincerely communicated, cannot form a 
factual basis for granting a claim requiring medical 
determinations.  Id.    

Based on the record, a finding of service connection for diabetes 
is unwarranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As the 
preponderance of the evidence is against the Veteran's claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for diabetes is denied.  



____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


